(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vista en este caso una moción del apelante solicitando un nuevo término para radicar la transcripción de la evidencia en la corte de distrito y para elevar los autos al Tribunal Supremo, y otra de los apelados para desestimar, se declaró sin lugar la primera y con lugar la segunda porque el mero he-cho de haberse presentado una moción sobre desestimación ante este tribunal no justifica en modo alguno la falta de diligencia por parte del apelante, no habiendo éste substan-ciado su alegación sobre los méritos de la apelación ni por argumentos ni citas de jurisprudencia, ni aun un affidavit de méritos.